Opinion by
Henderson, j.,
This case was heard with the appeal of the Coverdale Electric '’Company, No. 140, April Term, 1917, and involves'the' samé subject. The paper books presented on the respective sides apply to both cases. In the order this day filed in the case of the Coverdale Electric Company we affirmed the order of the Public .Service Com*355mission. The order appealed from in this case is affirmed for like reasons, and the appeal dismissed at the cost of the appellant.*

Note. — Sis other opinions of identical tenor with the above were filed on the same date.